            Case 1:20-cv-07293-GHW Document 1-1 Filed 09/08/20 Page 1 of 1




    Exhibit No.                    Title                             Description
Exhibits AA1          Exclusive Engagement Letters        Highlighted copy of one of the
                      filed with the U.S. Copyright       identical executed exclusive 7
                      Office                              Engagement Letters

Exhibits A1-A7                                            Copies of each of the identical
                                                          executed with each party exclusive
                                                          7 Engagement Letters
Exhibit B             Copyright Receipt for the Lien      On November 20, 2017, Pullman
                      and Certificate of Recordation      filed a Notice of Lien with the
                                                          United States Copyright Office,
                                                          recording its lien plus attorneys’
                                                          fees, costs and interest for the EMI
                                                          deal
Exhibit C             Copyright Receipt for the           On November 27, 2017, after
                      Amended Lien and Certificate of     Pullman learned the true amount of
                      Recordation                         the purchase price paid by EMI,
                                                          Pullman filed an Amended Notice
                                                          of Lien with the United States
                                                          Copyright Office, recording its lien,
                                                          representing 10% of the purchase
                                                          price EMI agreed to pay the Isley
                                                          Brothers, plus liquidated damages,
                                                          attorneys’ fees, costs and interest
Exhibit D             Certificate of Recordation with     On November 28, 2018, Pullman
                      the U.S. Copyright Office           filed a Notice of Additional Lien
                                                          with the United States Copyright
                                                          Office, recording its lien plus
                                                          attorneys’ fees, costs and interest
                                                          for the Reservoir deal
Exhibit E             Certificate of Recordation with     Certificate of Recordation of a
                      the U.S. Copyright Office           Security Agreement, dated as of
                                                          July 20, 1999 and Confession of
                                                          Judgment signed by the Isley
                                                          Brothers
Exhibit F             Assignment Filed by Reservoir       September 7, 2018 – Copyright
                      with the U.S. Copyright Office      Assignment Agreement
Exhibit G             Certificates of Recordation Filed   Certificates of Recordation for the
                      with the U.S. Copyright Office      7 exclusive executed Engagement
                                                          Letters filed with the United States
                                                          Copyright Office
